DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 14 May 2021.
Claims 1, 5 and 9 have been amended.
No claims have been canceled.
Claims 1-9 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




Applicant argues, “The robot’s route is determined by a ‘remote operator’ who ‘manually navigates the mobile inventory robot 20 through the store, defining an inventory route, and generating an inventory plan and the product database 225”.  Respectfully Zimmerman in at least paragraphs 59 and 51-52 disclose an embodiment where, the mobile inventory robot 20 is automated, navigating the retail store or warehouse and placing orders for items without intervention by a human.
Applicant argues that “Zimmerman further does not ‘determine, in response to determining that the item for purchase is in stock according to the inventory database, a route to a display space in the shopping space where the item for purchase.’”  Respectfully the Examiner disagrees for at least the following: Zimmerman in at least Fig.9B and paragraph 49 discloses the mobile inventory robot 40 having a mapping 
Regarding “determining if an item is in stock according to the inventory database”.  The Examiner has entered a new ground(s) of rejection as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, US Patent Application Publication 2008/0077511 A1 in view of Wankhede, US Patent Application Publication 2016/0364786 A1.

As per Claims 1, 5 and 9 regarding “a computer implemented system and method for determining item availability in a shopping space comprising: a control circuit receiving a request for an item for purchase from a user” Zimmerman in at least Fig.1, Fig.2 and paragraph 40 discloses a mobile inventory robot 20 and a mobile inventory robot system.  Zimmerman in at least paragraph 74 discloses a mobile inventory robot 20c in communication with a customer.
Regarding “determining via an inventory database that the item for purchase is in stock”.  Zimmerman in at least paragraph 16 discloses a “product database” having product inventory status.
Regarding “determine, in response to determining that the item for purchase is in stock according to the inventory database, a route to a display space in the shopping space where the item for purchase;” Zimmerman in at least Fig.9B and paragraph 49 discloses the mobile inventory robot 40 having a mapping system 65.  Zimmerman in at least paragraph 51 discloses that an inventory map is stored in the mapping system 65 using feedback provided by the tracking system 55, which tracks the position of the mobile 
Regarding “determining if an item is in stock according to the inventory database”.  Zimmerman does not specifically disclose this limitation per se however; Wankhede in at least paragraph 23 discloses an automating shopping program 148A which searches an item database 132 to identify the location within store 140 where a requested item exists.  I the item does not exist within the item database the search for a route to the item is not performed.
It would have been obvious, at the of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Zimmerman’s mobile inventory robot and system with the equally well-known elements of Wankhede automated item search with the motivation to determine if an item is available.
Regarding “the motorized transport unit traveling to an items display space and capturing an image of the item’s display space.  Zimmerman in at least paragraphs 16-18 discloses a system, which navigates through a store, captures a shelf image and determines the inventory status of an item (paragraph 33).
Regarding “outputting a notification to the customer that an item is available”.  Zimmerman in at least paragraph 74 discloses a mobile inventory robot 20c in communication with a customer.  Zimmerman in at least paragraph 81 discloses system 10 can provide an accurate count of items on a shelf.  While Zimmerman does not specifically disclose “communicating the inventory status of an item to a customer”, it 

As per Claim 2, which depends from Claim 1 regarding “wherein the request for the item for purchase comprises one or more of: a verbal command issued to the motorized transport unit”.  Zimmerman in at least paragraphs 74 and 75 discloses mobile inventory robot 20C in communication with a customer or employee and receiving verbal commands.

As per Claim 3, which depends from Claim 1 regarding “wherein the information captured by one or more sensors of the motorized transport unit comprises one or more: an image of the display space”.  Zimmerman in at least Fig.1, Fig.6 and paragraphs 68-72 discloses mobile inventory robot system 10 capturing shelf images and determining the stock status of items on the shelf.

As per Claim 4, which depends from Claim 1 regarding “wherein the determining that the item is available in the display space is based one or more of: a presence of the item in the display space.” Zimmerman in at least Fig.1, Fig.6 and paragraphs 68-72 

Dependent Claims 6-8 disclose similar limitations as Claims 2-4 and are rejected in a similar manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687